Citation Nr: 1036226	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April and December 2001 rating decisions of the RO 
in Chicago, Illinois, which, in pertinent part, denied service 
connection for hypertension.

The appellant and his wife testified before the undersigned at a 
November 2007 hearing at the RO.  A transcript has been 
associated with the file.

The Board remanded this case in January 2008 and September 2009.  
It returns now for appellate consideration.


FINDINGS OF FACT

1.  The appellant's hypertension was not manifest during service 
or within one year of service, and is not related to any incident 
therein.

2.  The appellant's hypertension was not caused by or aggravated 
by the appellant's service-connected disabilities.


CONCLUSION OF LAW

The appellant's hypertension was not incurred in or aggravated by 
active service; and hypertension may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for hypertension.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Letters dated in June 2004, March 2006, and March 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice most recently in March 
2008, he was provided ample opportunity to respond with 
additional argument and evidence and the claim was readjudicated 
and an additional supplemental statement of the case (SSOC) was 
provided to the appellant most recently in March 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded repeated medical examinations, most 
recently in 2010, to obtain an opinion as to whether his 
hypertension was the result of his service-connected PTSD or 
diabetes mellitus, type 2.  The March 2010 opinion was rendered 
by a medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  The 
examiner provided a specific opinion as to the question of 
causation and aggravation that were required to resolve this 
claim.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, supra.  

The Board remanded this case twice, in January 2008 and September 
2009.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The January 2008 remand instructed that the 
appellant be provided with adequate notice of the evidence needed 
to substantiate his claim.  This was done in a March 2008 letter, 
discussed above.  The Board finds that the January 2008 remand 
instructions have been complied with in full.  The remaining 
instruction pertained to the appellant's PTSD claim, which has 
since been granted and is not pertinent to this claim.  The 
September 2009 remand instructed that the appellant's most recent 
VA treatment records be acquired for the claims file and that the 
appellant be sent for a VA examination to determine whether the 
appellant's service-connected disabilities caused or aggravated 
his hypertension.  The appellant's VA treatment records were 
updated through March 2010, just prior to the VA examination and 
readjudication of the case.  The March 2010 VA examination report 
is adequate, as explained above.  The Board finds that the 
September 2009 remand instructions have been complied with in 
full.  The Board finds that the remand orders have been complied 
with and concludes that consideration of the claim may proceed.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has hypertension as a result of 
service-connected disabilities.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant's February 2002 Notice of Disagreement indicates 
that he was had a history of high blood pressure from the time he 
was being processed to come back from Vietnam.  There is no 
indication of hypertension or high blood pressure in the service 
treatment records.  At separation, the appellant was provided a 
physical examination; however, blood pressure readings were not 
recorded.  The appellant denied high or low blood pressure at 
that time.  

The appellant also testified before the undersigned that he had 
been told he had hypertension during his separation physical and 
that he had been held over from discharge.  He indicated that he 
never went back for a follow-up and that the examination report 
was not completed.  The appellant clarified that the examiners 
were giving him a chance to calm down during the separation 
process to get his blood pressure to go toward normal.  He 
further testified that he had symptoms of high blood pressure 
after separation, such as sweaty hands and anxiety.  The 
appellant reported that he saw a private doctor through the 
Hanfield Clinic in Rockford, Illinois, following service.  The 
appellant indicated that the records from the facility could not 
be obtained.  The appellant reported the diagnosis of 
hypertension by a Dr. Rogers through the Rockford Memorial 
Hospital in 1983.  The appellant reported that he went to the 
hospital during his first "attack" on the day that John Belushi 
died.  He then started with Dr. Rogers.  The appellant also 
reports that a VA psychiatrist told him that his anxiety due to 
his war experiences ran hand in hand with his hypertension.  The 
appellant claimed that a letter from that psychiatrist had been 
added to the claims file.  The appellant reported having a letter 
showing treatment for hypertension as early as 1973 or 1974, 
which had been associated with the claims file.  

The appellant's private treatment records show that he was 
initially treated for high blood pressure in January 1979, with a 
pressure of 176/88.  The appellant was found to have borderline 
blood pressure for his age.  The appellant was seen again in 
March 1982, with a pressure of 150/90.  The appellant was 
diagnosed with hypertension in February 1983, with a pressure of 
146/94, and in March 1983 with a pressure of 158/90.  The 
remainder of readings for 1983 shows systolic pressure in the 
140's and diastolic pressure in the 80's.  The appellant had a 
reading of 140/100 in June 1985.  In September 1985, the reading 
was 140/90.  In November 1985, the reading was 130/100.  In 
January 1986, the reading was 154/92.  In January 1987, two 
readings were taken, 146/84 and 140/84.  In 1989, the appellant 
had readings of 154/90 and 140/80.  

More than a decade later, the appellant was seen for regular 
treatment in March 1998, with a blood pressure of 144/86, and in 
May 1999, with a blood pressure of 114/80.  The appellant had a 
myocardial infarction in August 1999, with a quadruple coronary 
artery bypass graft on August 5th.  Following the surgery, the 
appellant's VA treatment records show he had readings of 116/70 
and 120/80 in September 1999, 169/97 on November 9, 1999, 141/79 
in January 2000, 165/89 in April 2000, 159/88 in May 2000, 161/95 
in October 2000.  The best blood pressure reading post myocardial 
infarction was in September 2000.  The treatment note for 
September 1999 also indicates that the appellant had been noted 
to have high blood pressure in the hospital and as an outpatient, 
despite not having high readings that day.  A private treatment 
note dated November 5, 1999, indicates that the appellant had 
been started on Zestril for uncontrolled hypertension, which was 
well controlled as of that visit.  The November 9, 1999 VA 
treatment note mentioned above was for the purpose of 
establishing care at VA.  The appellant did not report the 
Zestril prescription at that time.

Similarly, the appellant has been receiving psychiatric care 
since 1983.  The appellant's psychiatric treatment is mentioned 
in the records relating to hypertension, but there is no 
indication that the psychiatric condition is worsening the 
hypertension.

With respect to the appellant's contentions that he has 
experienced hypertension since service, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed by 
his own contemporaneous statements during service that he did not 
have a history of high blood pressure at separation and his 
private treatment records from 1979 through 1983, which both 
denied prior history of high blood pressure and showed the onset 
of his hypertension.  Furthermore, the appellant's reports of 
sweating hands and anxiety after service have not been tied to 
hypertension.  The appellant is already service-connected for 
PTSD, an anxiety disorder, which he indicated has been continuous 
since service.  The Board has no way to determine whether the 
appellant had hypertension at that time and the appellant is not 
competent to offer evidence as to his blood pressure, which is 
not an observable matter.  The evidence in favor of the claim is 
the appellant's testimony that he was told he had hypertension at 
separation and that he was treated for high blood pressure 
continuously since service.  The evidence against the claim 
consists of the appellant's contemporaneous treatment records, 
both service and private, which show the opposite.  The Board 
finds that the direct contradiction of the appellant's testimony 
by his own records renders him incredible.  The Board finds that 
the evidence relating the appellant's hypertension to service is 
outweighed by the evidence against.  The Board finds that the 
appellant's hypertension was not incurred in or manifest during 
service and has not been continuous since that time.  Service 
connection on a direct basis is not warranted.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular-renal disease (including hypertension) 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed above, the appellant's high blood pressure 
was first treated in January 1979, with a diagnosis of 
hypertension in 1983.  At best, the treatment first occurred more 
than seven years after separation from service.  The appellant 
cannot benefit from this presumption.

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant is service-connected for several conditions, 
including diabetes mellitus, type II, PTSD, and coronary artery 
disease.  The necessary service connection basis is established.  
As discussed, the appellant has a long standing diagnosis of 
hypertension.  The remaining question is whether the appellant's 
service-connected disabilities caused or aggravated his 
hypertension.

The appellant has been service-connected for coronary artery 
disease.  A September 2000 letter from a Dr. M., of the 
Department of Surgery at the Rockford Health System, states that 
the appellant's long standing hypertension caused him to develop 
coronary artery disease.  

As mentioned above, the appellant has testified that a VA 
psychiatrist has indicated that the appellant's war related 
stress was related to his hypertension.  He identified that 
psychiatrist as a Dr. C.  The appellant's private counseling 
notes indicate that Dr. C. is a private psychologist, with the 
Glenwood Center.  The doctor submitted an October 2000 letter on 
behalf of the appellant; however, this letter does not mention 
the appellant's blood pressure, despite mentioning sleep 
disturbance, anxiety and depression.

A December 2001 VA heart examination opinion states that the 
hypertension was likely aggravated by his anxiety disorder given 
the poor control of his blood pressure despite antihypertensive 
therapy.  On examination, his blood pressure was 158/110.  The 
appellant appeared nervous on examination and reported being 
nervous wherever he went.  The examination findings included mild 
cardiomegaly, which the examiner indicated was consistent with 
hypertensive heart disease.  The appellant had undergone a 
November 2001 echocardiogram which showed a mildly dilated left 
ventricle with mild left ventricular hypertrophy.  A hypokinetic 
region in the interventricular septum was found, along with an 
abnormal left ventricular diastolic function.  The examiner 
indicated that the hypertension had long pre-dated the diabetes 
mellitus, type 2.  The examiner also indicated that the 
appellant's diabetes mellitus, type 2, had been under 
"excellent" control.  

A March 2003 VA heart examination opinion indicates that the 
hypertension is most likely not aggravated by diabetes because of 
the good control the appellant has had despite the presence of 
diabetes.  The appellant provided his medical history and his 
claims file and treatment records were reviewed.  The examiner 
indicated that the appellant had multiple risk factors for heart 
disease including sedentary lifestyle, tobacco use, hypertension, 
obesity and elevated lipids.  The examiner indicated that there 
was nothing to suggest that the appellant's hypertension had been 
aggravated by his diabetes mellitus, type 2.

The appellant also underwent a pair of VA psychiatric 
examinations in December 2002 and March 2003.  The December 2002 
VA examination did not discuss the appellant's complaints of 
hypertension.  The March 2003 VA examination report states that 
the appellant's PTSD symptoms worsened considerably following his 
1999 heart attack.  The examiner indicated that the appellant 
also described some history of episodes of anxiety that seemed 
primarily somatic with increased heart rate and chest pain.  The 
examiner related these to a panic disorder, but did not indicate 
a worsening or aggravation of hypertensive symptoms.

An October 2004 VA cardiology diagnostic study note indicates 
that the appellant needed better control of his blood pressure.  
The appellant underwent an exercise stress test.  The appellant 
had average functional capacity for his age, was negative for 
ischemia, had frequent PVC with exercise and had a systolic 
hypertensive response.  

The appellant was seen for a September 2008 VA examination for 
increased ratings for diabetes mellitus, type 2, coronary artery 
disease and a total disability rating due to individual 
unemployability.  There was no mention of hypertension having 
been caused or aggravated by his service-connected disabilities.  

The appellant was seen for a March 2010 VA examination following 
the Board's September 2009 remand.  The appellant reported that 
he thought his hypertension was aggravated by his PTSD by raising 
his blood pressure during periods of anxiety or attacks.  The 
appellant also reported that he believed his hypertension had 
always been difficult to control.  The examiner conducted a 
physical examination and review of the claims file, including the 
appellant's VA treatment records.  The examiner indicated that 
the diagnosis of hypertension preceded the diabetes mellitus, 
type 2, diagnosis by many years.  The examiner also indicated 
that the appellant had a normal urine microalbumin to creatine 
ratio and a lack of renal dysfunction.  The examiner also 
indicated that the hypertension was not etiologically related to 
his PTSD.  While blood pressure may rise in a setting of stress, 
the elevation is not permanent.  The examiner concluded that the 
hypertension had not been caused or aggravated by the appellant's 
PTSD or diabetes mellitus, type 2.

The appellant's VA treatment records do contain some additional 
findings relevant to the causation or aggravation question.  A 
January 2010 VA examination for an increased rating for diabetes 
mellitus, type 2, indicates that the treating physician found the 
appellant's coronary artery disease, hypertension, erectile 
dysfunction to have pre-existed the appellant's diabetes 
mellitus, type 2, diagnosis.  

The appellant's September 2004 VA Form 9 statement argues that 
his diabetes mellitus, type 2, and hypertension are related, as 
the symptoms gradually occur and he was not tested until 1999 for 
diabetes mellitus, type 2.  The statement offers no personally 
observed knowledge.  The Board acknowledges that the appellant is 
competent to give evidence about what he experiences.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an opinion 
as to the cause or etiology of any current disorder because he 
does not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).  The appellant is not a medical professional and 
does not appear to have been reporting what a medical 
professional stated to him.  Furthermore, the appellant has 
mistaken several details of his claim, including where he was 
treated by Dr. C. and the contents of certain evidence.  The 
Board does not consider these to be intentional in nature; 
however, his reliability as a witness is reduced.  The Board 
cannot accept the appellant's statements as competent evidence of 
a relationship between diabetes mellitus, type 2, and 
hypertension, either causally or by aggravation.  

The Board finds that the appellant's hypertension was not caused 
or aggravated by the appellant's service-connected disabilities.  
The appellant's hypertension has been identified as the cause of 
his coronary artery disease.  The Board notes that the appellant 
was granted service connection for coronary artery disease as 
evidence showed that it would be aggravated by his diabetes 
mellitus, type 2.  The appellant's PTSD has not been shown to 
cause or aggravate his hypertension by competent evidence.  The 
appellant was noted to have some somatic complaints regarding his 
anxiety attacks.  To the extent that his blood pressure could be 
elevated by episodes of stress, the competent evidence shows that 
such elevation is not permanent.  There is no increase in 
severity of symptoms for which aggravation could be granted.  
Finally, the appellant's diabetes mellitus, type 2 did not cause 
or aggravate his hypertension as the hypertension long predated 
his diabetes mellitus, type 2, and kidney function tests continue 
to be normal, preventing both causation and aggravation.  The 
Board finds that the preponderance of the evidence is against a 
causal or aggravation relationship between the appellant's 
hypertension and his service-connected disabilities.  Service 
connection on a secondary basis is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


